Title: Thomas Jefferson to Baker Beaven, 2 July 1818
From: Jefferson, Thomas
To: Beaven, Baker (Beavin; Bivans)


          
            Sir
            Monticello
July 2. 18.
          
          We have employed 4. hands 3. days in searching for slate, and came to what is of a proper thickness and fine color, but not in sheets of any size. I have no doubt we could obtain these, if we had now time to pursue it. but as other things press, and it seems very uncertain at what depth we can obtain such as ought to be used, we postpone it to the winter. I will send you a sample of what we found if I can meet with a conveyance and when we resume the business again, we shall probably trouble you again on the subject. accept the assurance of my esteem & respect.
          Th: Jefferson
        